Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00546-CR

                                        Sherri Dee BUCHANS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR7558
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 1, 2014

DISMISSED FOR LACK OF JURISDICTION

           Sherri Dee Buchans filed a notice of appeal on July 25, 2014, stating she desires to appeal

the trial court’s finding of guilt. The record reflects that Buchans was found guilty of theft, but

failed to appear at her sentencing hearing. Therefore sentence has not been imposed or suspended

in open court and the record does not contain a final judgment of conviction.

           The courts of appeal have jurisdiction of an appeal by a criminal defendant only from a

final judgment of conviction or when an appeal is specifically authorized by statute. Apolinar v.

State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). Because Buchans has not been sentenced,
                                                                                      04-14-00546-CR


there is no final judgment to appeal. We therefore dismiss this appeal for lack of jurisdiction

without prejudice to Buchans’s right to appeal the judgment after she is sentenced.


                                                 PER CURIAM

Do not publish




                                               -2-